C'
,,)

,i,¢..Ao 2453 (Rev. 02/03/2019) Judgmenc in a Criminal Petry case (Modiaed) _ ' Pase l Of 1

UNITED STATES DISTRICT CoURT
' SOUTHERN DISTRICT OF CALIFORNIA '

United states Of`America " JUDGMENT IN A cRIMINAL cAsE

V_ ` (For Offenses Committed On or ARer November l, 1987) -
Rogelio Gonzalez-Flores l l _ C?Se Number: 3319”mj'20317
Bridget Kennedy

 

Dej.'endam ’s Attorney

REGISTRATION NO.` 83269298

THE DEFENDANT: _ j _
pleaded guilty t_o count(s) l .Of COmplaint

 

§ Was found guilty to count(s)
" after a plea of not guilty.
Accordingly, the defendant 1s adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

_ Title & Section Nature of Offense 7 1 Count Number§s[
8:1325 ` __ _ ILLEGAL ENTRY (Misdemeanor) _ l '
§ The defendant has been found not guilty on eount(s) .
\:| Cou`nt_(s) .` - " . dismissed on the motion of the United States
IMPRISONMENT

The defendant` 1s hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: -

 

%\TIME SERVED _ |:l n . days

§ Assessmen_t: $10 WA_IVED § Fine: WAIVED

§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents` 1'r1
the defendant’ s possession at the time of arrest upon their deportation or removal

§ Court recommends defendant b_e deported/removed with relative, charged in case

 

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant s economic circumstances

Thursday, February 14, 2019

 

 

 

 

 

 

 

 

 

 

 

n /_ . __ Date of Imposition of Sentence
/“///f/¢? n NW,MM y
(:?§/, _ jaw MM_M _
_ Re_ceived ` w_,,_,,,»~»-""'“"'" _ _ .\
DUSM _
Fl LE D - UNITED STATES MAGISTRATE JUDGE
- _ Feb 14 2019 __ _ -
Clerk’$ Offlce Copy cLERK, u.s.ols’rmc'r count ` . ` . ` _3:19-rnj-208_l7
_ _ , _ souTHEnu ols'rnlcT oF cALlronNu\ _ ' '
' BY 7 glari(;as _ oEpuTY

 

 

 

